DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 9 November 2022 is acknowledged.
Claims 1, 5, 6, 9, 10, and 12-14 are amended.
Claims 11 is newly canceled in the reply.
New claims 21-23 are presented.
Claims 1, 3-10, 12-14, and 21-23 are presented.
The present action treats claims 1, 3-10, 12-14, and 21-23 on the merits.

Replacement Drawings
Replacement drawings were received on 9 November 2022.  These drawings are acceptable.


Response to Arguments
Applicant’s arguments, see p. 6-7 of the reply of 9 November 2022 with respect to drawing objections, specification objections, and claim objections have been fully considered and are persuasive.  The amendment of 9 November 2022 overcomes the specification and claim objections of the prior office action.  Although the drawing objections addressed in the reply of 9 November 2022 are also overcome by the amendment of 9 November 2022, Examiner notes that a drawing objection identified in the Office Action of 12 October 2021 remains.  It is presented hereinbelow under Drawings Objection.
Applicant's arguments regarding 35 USC 112 rejections (see p. 8 of the reply of 9 November 2022) have been fully considered but they are not persuasive.  Although a phrase in claim 10 has been amended so as to address an indefinite recitation, claims 6 and 10 remain rejected under 35 USC 112 pertaining to the spacer height; refer to 35 USC 112 rejections below.  It is noted that Applicant presents an argument and in reference to amended claim 1 that amended claim 1 allegedly now recites “the height of the spacer forms a chamber…”  However, amended claim 1 does not recite this language.

Applicant’s arguments with respect to the prior art rejections of claims 1, 3-4, 6-7, and 9-15 (see p. 8-9 of the reply of 9 November 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spacer height is reduced local to a thickening of the gasket in order to accommodate the thickening of the gasket” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3 recites “wherein the gasket is non-adhesive or temporarily adhesive on an external surface”.  It is understood this should read “wherein the gasket is configured to be non-adhesive or temporarily adhesive on an external surface”. 
Claim 9 recites “for attaching the overlay-sheet”.  It is understood this should read “for attaching the overlay-visor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-14, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the inner-visor”; there is insufficient antecedent basis for the term.  It isn’t understood whether “the inner-visor” is meant to be “the overlay-visor”, an additional element of the overlay-visor, an additional element of the shield-visor, or some other meaning.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches any of the above.
Claims 3-10, 12-14, and 21-23 are indefinite if only because they depend from an indefinite claim.
Moreover, claim 6 recites “the gasket thickness is maximally 10% of the height of the spacer.”  This recitation is unclear in that the claim doesn’t provide details of a spacer height as far as a reference point from which to measure the height. Different values for the height of the spacer are provided in the specification as in par. 41; however, applicant’s drawings do not illustrate a height. The height appears to be related to the offset portion of the overlay-visor that forms the spacer. Is the height intended to reference a distance between a viewing area of the overlay-visor and an offset portion of the overlay-visor which extends along a different plane from that of the viewing area?   Par.41 discloses “the height of the spacer with gasket may be about .5mm along a first portion of a visor with a seamless graduation to 1.0mm at an opposed portion of the visor. In this manner a chamber is provided with a gradually increasing spacing from one portion to another. Preferably, the height variation is achieved by variation in the height of the integrally formed spacer, and the gasket has a constant thickness” and par.44 discloses the gasket thickness as small compared to the height of the spacer “maximally 10% or less than the height of the spacer”.  Amending claim 6 to provide further details of the structural relationship between the spacer and the viewing area of the overlay-visor would help to overcome this rejection. 
Moreover, claim 10 recites “a spacer height is reduced local to a thickening of the gasket in order to accommodate the thickening of the gasket”.  It is not clear how height is determined insofar as there is no reference point from which to measure the height; the drawings do not positively identify any height or thickening of any structural element of any assembly by any reference numeral, rendering the claim unclear.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 6-7, 9-10, and 12-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Lipkens, WO 2015/149137] in view of [Grau, US 6,405,373] and [Arnold, US WO 2011/141047].
Regarding claim 1:
Lipkens teaches (Figs. 1-3 and 4A):
	An overlay-visor (“inner shield 6”; page 4 line 35) adapted to be releasably attached (“can be removed from each other”; page 5 line 7) to a shield-visor (“outer shield 2”; page 4 line 36) that comprises pins (“Pins 10”; page 4 line 36) on the inside (Fig. 2) of the shield-visor, the overlay-visor comprising a viewing area (“central zone 13”; page 5 line 12), an integrally formed spacer (“spacer 7”; page 5 line 11) extending along at least a portion of a periphery of the viewing area (“Spacer 7 hereby lies all around central zone 13”; page 5 line 13), 
wherein the overlay-visor comprises recesses (“recesses 12”; page 4 line 36) arranged to engage with said pins to provide a secure retention on the inside of the shield-visor (the sentence spanning pages 4 and 5) by compression (“When inner shield 6 is mounted against outer shield 2, spacer 7 will be pressed against outer shield 2”; page 5 lines 13-14; emphasis provided by Examiner) of the inner-visor; and wherein said recesses each arranged to hold said pins in tension away from the overlay-visor (recesses 12 and pins 10 are configured such that overlay visor 6 presses against shield-visor 2; see above; accordingly the recesses are each configured such that an opposite force holds the pins in tension away from the overlay-visor)

Although Lipkens teaches said recesses each arranged to hold said pins in tension away from the overlay-visor, Lipkens does not expressly teach each comprising an upstanding collar arranged to hold said pins in tension away from the overlay-visor.

However,  in reference to recesses 12 and pins 10: Likpens does teach “Any other mechanical fixing constructions known in the prior art can be applied instead of the shown fixing means” (page 5 lines 3-4).  Thus Lipkens at least suggests the manner of securement is open to modification.

However, Grau teaches a mechanical fixing construction for an overlay-visor wherein the overlay-visor (“inner pane 2”; col 2 line 30) comprises recesses (see annotated Fig. 1 – a below) arranged to engage with pins (“projections 12”; col. 2 lines 51-52) on the inside (“on the inside”; col. 2 line 52) of a shield visor (“of the outer pane 1”; col. 2 line 52) to provide a secure retention (“locked”; col. 2 line 60) on the inside of the shield-visor by compression of the inner-visor (“so that…2…sits against…1 under pretension”; col. 2 line 59-61) and wherein said recesses each comprising an upstanding collar (see annotated Fig. 1 – a below) arranged to hold said pins in tension away from the overlay-visor
(collars and pins 12 are configured such that overlay-visor 2 presses against shield-visor 1; see above; accordingly the recesses are each comprising an upstanding collar configured such that an opposite force holds the pins in tension away from the overlay-visor).

    PNG
    media_image1.png
    661
    1439
    media_image1.png
    Greyscale

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the mechanical fixing construction of the overlay-visor of Lipkens to be the mechanical fixing construction as described in Grau as a simple substitution of one known element for another to yield the predictable result of an overlay-visor and shield-visor pair that is capable of pressing the overlay-visor against the shield visor.  One would expect the overlay-visor to work adequately for its intended purpose in either case.
	In adopting the modification, one would arrive at wherein the overlay-visor comprises recesses arranged to engage with said pins to provide a secure retention on the inside of the shield-visor by compression of the inner-visor; and wherein said recesses each comprising an upstanding collar arranged to hold said pins in tension away from the overlay-visor as claimed.

	The modified Lipkens does not expressly teach
and a gasket upon a distal surface of the spacer, wherein the gasket is a layer of elastomeric material adhered to said distal surface of the spacer
Arnold, however, teaches (Figs. 1-2) an overlay-visor (“inner-visor 6”; col. 3 line 47) adapted to be releasably attached to a shield-visor (“visor assembly 1 is provided with an outer-visor 2 having releasably attached to its inner-surface (i.e. attached to the rearside of the outer visor 2) an inner-visor 6”; paragraph 65) comprising a gasket (“seal member 7”; paragraph 69) upon a distal surface of a periphery of the overlay-visor (“provided around the periphery of the inner-visor 6”; paragraph 69), wherein the gasket is a layer of elastomeric material (“seal comprises an elastomer resin”; paragraph 37) adhered to (“seal member 7 is adhered to the inner- visor 6”; paragraph 70) said distal surface of said periphery of the overlay-visor.
Arnold further teaches “As a result of the presence of this seal… a chamber, sealed as far as possible with respect to the environment, is formed between the inner- visor 6 and the outer- visor 2” (paragraph 69).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Lipkens to comprise the gasket upon a distal surface of a periphery of the overlay-visor wherein the gasket is a layer of elastomeric material adhered to said distal surface of said periphery of the overlay-visor in order to seal the chamber between the overlay-visor and the shield-visor with respect to the environment as far as possible, as taught by Arnold.  One would be motivated to adopt a modification that is sealed as far as possible with respect to the environment insofar as Likpens teaches a plurality of environmental conditions under which the overlay-visor of Lipkens is used (see for example “snow scooter…cold ambient air”; page 6 lines 13-14; see also “fire helmets and also in diving goggles”; page 6 line 16, suggesting elevated temperature environments and varying atmospheric pressure environments).
	In adopting the modification, one would arrive at the claimed limitations insofar as the modified gasket would be upon a distal surface of the spacer, and the layer of elastic material of the modified overlay-visor would be adhered to the distal surface of the spacer.

	Regarding claim 3:
	Lipkens in view of Grau and Arnold teach the overlay-visor according to claim 1, as set forth above.  The modified Lipkens further teaches wherein the gasket is non-adhesive or temporarily adhesive on an external surface facing away from the overlay- visor insofar as the modified overlay-visor Lipkens, including its gasket, is configured to be detached from the shield-visor.  Accordingly, the modified gasket would be non-adhesive on an external surface facing away from the overlay-visor when the overlay-visor and the shield-visor are disassembled.


Regarding claim 4:
	Lipkens in view of Grau and Arnold teach the overlay-visor according to claim 1, as set forth above.  The modified Lipkens further teaches wherein the gasket is elastically deformable insofar as it is a layer of elastomeric material.

Regarding claim 6:
	Lipkens in view of Grau and Arnold as applied to claim 1 teach the overlay-visor according to claim 1, as set forth above. Lipkens’ spacer has a height as in annotated Fig 4A – a below.  The modified Lipkens is modified by Arnold to provide the gasket adhered thereto, the gasket inherently having a thickness.

    PNG
    media_image2.png
    364
    608
    media_image2.png
    Greyscale

	Lipkens does not expressly teach wherein the gasket thickness is maximally 10% of a height of the spacer.
	However, in further view of Lipkens:
	Lipkens teaches “In some visors the distance between inner shield and outer shield will have to be minimal in the centre of the visor in order to minimize the overall thickness at this position. If the visor is too thick (or not minimal) here, the inner shield may scrape against the helmet when the visor is folded open and/or shut” (page 5 lines 21-24).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the overlay-visor of the modified Lipkens such that its gasket thickness is maximally 10% of the height of the spacer in that this value is expected to result in an appropriate gap between the overlay-visor and the shield visor when assembled; such a gap being appropriately minimal in order to prevent the inner shield’s scaping against a helmet when the visor is folded open and/or shut, a motivation taught by Lipkens (page 5 lines 21-24).

	Regarding claim 7:
	Lipkens in view of Grau and Arnold teach the overlay-visor according to claim 1, as set forth above.  The modified Lipkens further teaches wherein the spacer has a U-shaped, Z-shaped, or W-shaped cross section because the spacer of Lipkens as embodied in Fig. 4A comprises a U-shaped cross section (“Figure 4A shows how protrusion 7 is U-shaped”; page 6 line 1).

Regarding claim 9:
	Lipkens teaches:
A visor assembly (“visor assembly”; page 4 line 31 of Lipkens), comprising a shield-visor (“outer shield 2”; page 4 line 34 of Lipkens) having a surface; an overlay-visor (“inner shield 6”; page 4 line 35); and a mechanical fastening (“retaining means 8”; page 4 line 36 of Lipkens) releasably attaching the overlay-visor to the surface of the shield-visor (“Inner shield 6 and outer shield 2 can be removed from each other in simple manner as a result of the fixing means”; page 5 lines 7-8 of Lipkens) wherein the mechanical fastening attaching the overlay-sheet to the surface of the visor comprises at least two pins (“Pins 10”; page 4 line 36) for holding the overlay-visor in tension between the pins.
(pins 10 are configured such that overlay visor 6 presses against shield-visor 2; see above; accordingly the pins are for holding the overlay-visor in tension between the pins in the same manner that the present disclosure recites (para 0068): “mechanical fastenings 11 hold the overlay-visor 6 under tension within the inner curve of the shield-visor 2, that is the overlay-visor 6 is compressed between the pins”)
Lipkens in view of Grau and Arnold teach the overlay-visor according to claim 1 (see addressing of claim 1 above).
Moreover, and as presented in above addressing of claim 1, Grau’s collars and pins 12 are configured such that overlay-visor 2 presses against shield-visor 1; the recesses are each comprising an upstanding collar configured such that an opposite force holds the pins in tension away from the overlay-visor.  Accordingly the overlay-visor according to claim 1 also meets the limitation: a mechanical fastening releasably attaching the overlay-visor to the surface of the shield-visor wherein the mechanical fastening attaching the overlay-sheet to the surface of the visor comprises at least two pins for holding the overlay-visor in tension between the pins.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have made a visor assembly comprising the overlay-visor according to claim 1 as well as the shield-visor having a surface wherein a mechanical fastening releasably attaching the overlay-visor to the surface of the shield-visor wherein the mechanical fastening attaching the overlay-sheet to the surface of the visor comprises at least two pins for holding the overlay-visor in tension between the pins, as in Lipkens, in order to yield the predictable result of a combined visor assembly that works well at retaining air within when the shield-visor and overlay-visor are combined together for the purpose of insulation and antifogging as described in Lipkens.


Regarding claim 10:
	Lipkens in view of Grau and Arnold as applied to claim 9 teach the assembly according to claim 9, as set forth above.
Lipkens’ spacer has a height as in annotated Fig 4A – a presented in above addressing of claim 6.  Lipkens is modified by Arnold to provide the gasket adhered thereto, the gasket inherently having a thickness.
	Lipkens does not expressly teach wherein a spacer height is reduced local to a thickening of the gasket in order to accommodate the thickening of the gasket.
	However, in further view of Lipkens:
	Lipkens teaches “In some visors the distance between inner shield and outer shield will have to be minimal in the centre of the visor in order to minimize the overall thickness at this position. If the visor is too thick (or not minimal) here, the inner shield may scrape against the helmet when the visor is folded open and/or shut” (page 5 lines 21-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the spacer of the modified Lipkens such that its height is reduced in order to accommodate the local thickening of the gasket at the periphery of the overlay-visor in order to arrive at an appropriate gap between the overlay-visor and the shield visor when assembled; such a gap being appropriately minimal in order to prevent the inner shield’s scaping against a helmet when the visor is folded open and/or shut, a motivation taught by Lipkens (page 5 lines 21-24).

	Regarding claim 12:
Lipkens in view of Grau and Arnold teach the overlay-visor according to claim 1, as set forth above.
The modified Lipkens further meets the limitations:
	A kit of parts (“visor assembly”; page 4 line 31 of Lipkens), comprising the overlay-visor according to claim 1 (see above addressing of claim 1) and a shield-visor (“outer shield 2”; page 4 line 34 of Lipkens).


Regarding claim 13:
	Lipkens and Arnold teach the visor assembly according to claim 9, as set forth above.
	Lipkens further teaches a helmet (page 4 line 15) comprising a visor assembly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the visor assembly of the modified Lipkens (i.e. the visor assembly according to claim 9) to further comprise a helmet as in Lipkens in order to yield the predictable result of a combined helmet/visor assembly capable of protecting a wearer’s head and eyes.  In adopting the modification, one would arrive at a helmet comprising a visor assembly according to claim 9 as claimed.

	Thus the modified Lipkens teaches all the claimed limitations except an opaque skull protection portion.
	However, in further view of Arnold: Arnold teaches an opaque skull protection portion for a helmet “helmet has an opaque skull protecting body 3” (paragraph 64).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the helmet of the modified Lipkens such that it comprises an opaque skull protection portion, as in Arnold, in order to yield the predictable result of affording skull protection to the wearer and obscuring the wearer’s hair from being perceived by other individuals.

Regarding claim 14:
	Lipkens, as modified by Grau and Arnold, teaches a method of forming an overlay-visor in accordance with claim 1, as set forth above.  
The modified Lipkens further teaches the steps of integrally forming a protrusion along the periphery of the overlay-visor to form the spacer and adhering the gasket 7 to the distal surface of the periphery of the overlay-visor. However, Lipkens, Grau, and Arnold are silent as to the step of adhering the gasket to a distal surface of the protrusion prior to, during or subsequent to forming the protrusion. It is noted that this claim limitation recites that the gasket may be adhered to the distal surface of the periphery of the protrusion at any point of the protrusion forming process. Arnold’s gasket (seal member 7) is adhered to the periphery of the pre-formed visor 6 such that it would have been obvious to one of ordinary skill to further modify Lipkens to adhere the gasket to the distal surface of the periphery of the overlay-visor subsequent to forming the protrusion as taught by Arnold, as the gasket is necessarily adhered to the visor in its final form and adhering the gasket subsequent to forming the protrusion would form a sealed chamber between the overlay-visor and a helmet visor.  
	 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over [Lipkens, WO 2015/149137], [Grau, US 6,405,373], and [Arnold, US WO 2011/141047] as applied to claim 1 above and further in view of [Morin, EP2842443].
Lipkens, Grau, and Arnold as applied to claim 1 teach the overlay-visor according to claim 1, as set forth above.  
Lipkens does not expressly teach wherein the gasket has a Shore A hardness of 50-95.
However, Morin teaches (paragraphs 15-22) a gasket 6 for a visor 1 wherein a material of the gasket has a Shore A hardness in-range of 50-95: “a material is advantageously used for the portion 7…whose hardness is…preferably equal to 70 degrees shore A” (paragraph 22).  Morin further teaches such a material “limit[s] friction” between contact points (paragraph 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the overlay-visor of the modified Lipkens such that it has a Shore A hardness of 50-95, as in Morin, in order to limit friction between the helmet components, as taught by Morin (paragraph 22), thus limiting friction and potential damage between contact points when assembled. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over [Lipkens, WO 2015/149137], [Grau, US 6,405,373], and [Arnold, US WO 2011/141047] (hereinafter Arnold ‘047) and further in view of [Arnold, US 2010/0175160] (hereinafter Arnold ‘160).
Lipkens, Grau, and Arnold ‘047 teach the overlay-visor according to claim 1, as set forth above.  
Lipkens does not expressly teach wherein the spacer has a cross section comprising one or more distal channels, said one more distal channels at least partially containing the gasket.
However, Arnold ‘160 teaches (Fig. 3e) an overlay-visor (“overlay-visor 6”; paragraph 102) wherein a spacer (“seal member 7”; paragraph 102) has a cross section comprising a distal channel (Note Arnold ‘160 refers to the figure as fig. 5e; however it is clear that Arnold ‘160 is referring to Fig. 3e: “In FIG. 5 e the seal member 7 is provided on the first surface 13 of the overlay-visor 6 and is formed with a double ridge construction. Such a double ridge may be useful in providing an improved sealing of the chamber” (paragraph 103), wherein the distal channel is between the two ridges referred to in paragraph 103.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the spacer of the modified Lipkens to comprise one or more distal channels, as in Arnold ‘160, in order to provide an improved sealing of the space between the visors, as taught by Arnold ‘160 (paragraph 103).  
Arnold ‘047 teaches (Figs. 1-2) an overlay-visor (“inner-visor 6”; col. 3 line 47) adapted to be releasably attached to a shield-visor (“visor assembly 1 is provided with an outer-visor 2 having releasably attached to its inner-surface (i.e. attached to the rearside of the outer visor 2) an inner-visor 6”; paragraph 65) comprising a gasket (“seal member 7”; paragraph 69) upon a distal surface of a periphery of the overlay-visor (“provided around the periphery of the inner-visor 6”; paragraph 69), wherein the gasket is a layer of elastomeric material (“seal comprises an elastomer resin”; paragraph 37) adhered to (“seal member 7 is adhered to the inner- visor 6”; paragraph 70) said distal surface of said periphery of the overlay-visor.
	
Thus the modified Lipkens teaches the one or more distal channels, as well as the gasket.  However, the modified Lipkens does not expressly teach said one more distal channels at least partially containing the gasket.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the overlay-visor of the modified Lipkens such that the modified distal channel at least partially containing the gasket insofar as one would be motivated to preserve the double-ridge geometry taught by Arnold ‘160.  In other words, one would be motivated to adhere the gasket to the spacer in such a way that the gasket conforms to the contour of the double-ridge structure in order to maintain the benefit taught by Arnold ‘160, to provide an improved sealing of the space between the visors, thus arriving at a modified distal channel at least partially containing the gasket.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over [Lipkens, WO 2015/149137], [Grau, US 6,405,373], and [Arnold, US WO 2011/141047] as applied to claim 14 above and further in view of [Iori, US 2004/0156115].
Regarding claim 21:
Lipkens, Grau, and Arnold ‘047 teach the method of forming an overlay-visor according to claim 1, as set forth above.
Lipkens does not expressly teach comprising deforming the overlay-visor to provide said upstanding collars.
However, Iori teaches (para 11) a method of shaping a visor comprising deforming (“bending it”) in combination with a thermal treatment to shape the visor.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Lipkens such that it further comprises the step of deforming in order to shape the visor of Iori in order to yield the predictable result of a method that can be readily practiced without complex machinery.  In adopting the modification, one would arrive at the method comprising deforming the overlay-visor to provide said upstanding collars (i.e. deforming the overlay-visor to provide the shape of the overlay-visor, including its upstanding collars).

	Regarding claim 22:
Lipkens, Grau, and Arnold ‘047 teach the method of forming an overlay-visor according to claim 1, as set forth above.
Lipkens does not expressly teach comprising thermoforming the overlay-visor to provide said upstanding collars.
However, Iori teaches (para 17) a method of shaping a visor comprising thermoforming (“thermoforming”) to shape the visor.  Iori further teaches such a method is “economically desirable” (para 17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Lipkens such that it further comprises the step of thermoforming in order to shape the visor of Iori in order to yield a method that is economically desirable, as taught by Iori (para 17).  In adopting the modification, one would arrive at the method comprising thermoforming the overlay-visor to provide said upstanding collars (i.e. thermoforming the overlay-visor to provide the shape of the overlay-visor, including its upstanding collars).

Regarding claim 23:
Lipkens, Grau, and Arnold ‘047 teach the method of forming an overlay-visor according to claim 1, as set forth above.
Lipkens does not expressly teach comprising molding the overlay-visor to provide said upstanding collars.
However, Iori teaches (para 17) a method of shaping a visor comprising molding (“injection molding”) to shape the visor.  Iori further suggests such a method provides eyewear that is “optically correct” and suggest is has good “optical characteristics” (para 17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Lipkens such that it further comprises the step of molding in order to shape the visor of Iori in order to yield a method that results in a visor of good optical characteristics, as suggested by Iori (para 17).  In adopting the modification, one would arrive at the method comprising molding the overlay-visor to provide said upstanding collars (i.e. molding the overlay-visor to provide the shape of the overlay-visor, including its upstanding collars).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                                      

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732